Citation Nr: 1132250	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-49 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus, and, if so, whether service connection is warranted, to include whether clear and unmistakable error (CUE) was committed in the prior final denial.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for depression claimed as secondary to service-connected obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Los Angeles, California, which denied service connection for depression and an August 2009 rating decision which denied revision of a September 2008 rating decision which denied service connection for tinnitus and obstructive sleep apnea.  For reasons that will be explained below, the Board has recharacterized the motion for revision based on CUE and reopening of the claim for sleep apnea to an original claim for service connection.  

Regardless of the RO's decision to reopen the tinnitus claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

The Veteran testified before the undersigned at a January 2011 hearing at the RO.  A transcript has been associated with the file.

The issue of service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's prior claims for service connection for tinnitus and obstructive sleep apnea were denied in a September 2008 rating decision.  The Veteran was provided notice of the decision and his procedural and appellate rights in that same month.

2.  The Veteran has expressly denied any wish to appeal the September 2008 decision and has repeatedly insisted on reopening the claims for tinnitus and obstructive sleep apnea and alleging CUE in the September 2008 rating decision.

3.  The Veteran has submitted service personnel records showing sleeping on duty which were not of record at the time of the September 2008 rating decision.

4.  The correct facts were before the RO at the time of the September 2008 rating decision concerning service connection for tinnitus.

5.  The RO cited facts supported by the record and applied correctly statutory and regulatory provisions extant in September 2008.  

6.  Evidence new to the file and addressing the grounds for the prior final denial has been received as to the claim of service connection for tinnitus.

7.  The Veteran had tinnitus beginning in active service and continuous to the present.

8.  The Veteran has withdrawn his claim for service connection for depression.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision, denying the claim of service connection for tinnitus, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The September 2008 rating decision, denying the claim of service connection for obstructive sleep apnea, is not final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); Vigil v. Peake, 22 Vet. App 63 (2008); 38 C.F.R. §§ 3.156(c), 20.1103 (2010).

3.  The September 2008 rating decision that denied service connection for tinnitus did not commit CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105 (2010).

4.  New and material evidence has been received for the claim of entitlement to service connection for tinnitus; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

6.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA is required to meet statutory and regulatory notice and duty to assist provisions on receipt of claims for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

A CUE claim must be based on the record and law that existed at the time of the prior adjudication in question, and the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Nevertheless, a May 2009 letter to the Veteran provided information regarding the information necessary to substantiate a CUE claim.

As to the petition to reopen the claim of service connection for tinnitus, service connection has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Finality of the September 2008 Rating Decision

The Veteran seeks to establish service connection for disabilities which have already been denied.  He seeks both to revise the prior decisions and reopen the claims.  The Board notes that these are alternative paths to entitlement.  Finality of a previous denial is necessary to proceed on either a motion to revise or a petition to reopen.

The Veteran was previously denied service connection for tinnitus and obstructive sleep apnea in a September 2008 rating decision.  The Veteran was provided notice of the decision and his procedural and appellate rights in that same month.  The Veteran responded in November 2008 indicating that he wanted to reopen his claims for tinnitus and obstructive sleep apnea and alleging clear and unmistakable error (CUE) in the September 2008 rating decision.  The RO attempted to process the Veteran's statement as a Notice of Disagreement.  In March and May 2009 letters, the Veteran withdrew any appeal as to the September 2008 decision and stated again that he wished to pursue reopening and CUE motions.  The Veteran repeated this position during an August 2009 conversation with RO staff, memorialized in an August 2009 contact log entry.  There is no other submission that may be taken as a Notice of Disagreement and the Veteran did not change his mind and initiate an appeal as to the September 2008 rating decision within one year of notice of that decision.  The September 2008 rating decision is final for lack of a timely appeal.  38 U.S.C.A. §§ 7104, 7105.  

Generally, two statutory exceptions exist as to finality.  The first is a motion for revision based on CUE.  The second is reopening based on new and material evidence.  See 38 C.F.R. § 3.156 (2010).  Pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App 63 (2008).  Motions for revision based on CUE may only be brought against final.  May v. Nicholson, 19 Vet.App. 310, 317-18 (2005) (CUE motions cannot lie against decisions still open to direct review).  If reconsideration is warranted, finality of the prior rating decision is vitiated and the claim will be addressed de novo.  Vigil.  If so, a motion for CUE cannot be sustained as the original decision would be open for direct review.  See May.  Similarly, reopening is not required for a claim that is being reconsidered.  Thus, the Board must address the threshold question of whether reconsideration of the tinnitus or sleep apnea claims is required before turning to consideration of the Veteran's CUE motions or petitions to reopen.

The Veteran submitted some copies of his service personnel records with his November 2008 arguments regarding reopening and CUE.  The Veteran's service personnel records had not been previously associated with the claims file.  The Board will evaluate whether reconsideration for newly associated service departments records is warranted.  Relevant service department records include, but are not limited to (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met, (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records, and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c).  

The Board observes initially that the Veteran submitted these records in support of the proposition that he had noise exposure during service as a working in the motor pool of the 571st Military Police Co. at Fort Ord, California.  The Board will address the relevancy first as to tinnitus and then as to sleep apnea.  

In a June 2009 statement, the Veteran indicated that his job duties included working with mechanics to repair vehicles which exposed him to the vehicle and generator noise for two years.  The Veteran argued that the examiner indicated that the Veteran's tinnitus did not begin until after service and that the Veteran's Military Occupational Specialty (MOS) was as a material supply man.  The Veteran submitted copies of his service personnel records which show that he was a material parts specialist, which the Veteran contended was the formal name for a motor pool clerk.  The records submitted by the Veteran show that his duty MOS from May 1976 to separation was 76D10, a Material Supplyman.  This is also the MOS listed on the Veteran's DD214, which was the source cited in the September 2008 rating decision and was of record at the time of the prior decision.  The service personnel records show a different MOS, 76U20, from August 1975 to May 1976, also during his duty in Germany.  Other records from the 571st MP Co. at Fort Ord indicate that he had the same MOS in that unit, which was an Equipment Maintenance Clerk.  There is no description of his duties at that time.  The Board notes that the February 2008 VA examination report and the September 2008 rating decision did not question the Veteran's report of inservice noise exposure.  The examination report and the rating decision both indicate that the tinnitus did not occur in and was not caused by service.  There is no indication in the service records that, whatever his level of noise exposure, the Veteran had any complaints of tinnitus.  The examination report appears to have accepted as true his report of inservice noise exposure in the motor pool.  The newly submitted service department records do not, therefore, alter any of the assumptions made in either the February 2008 VA examination report or the September 2008 rating decision.  These records do not show work in the motor pool and as such they do not support inservice incurrence of an event injury or disease in any way different than the evidence previously considered.  In fact, as the Veteran was found to be asleep on duty, a reasonable question may be raised as to the noise level of the Veteran's duty station.  The Board notes that the RO did not make a request for the Veteran's service personnel records; thus, the records received do not fit into (ii).  The records were also not classified at any time; thus, provision(iii) is not met.  These records fit into none of the established categories of reconsideration.  These records do not indicate whether the Veteran's duties included noise exposure in the motor pool.  Thus, they do not address his theory of entitlement.  The Board concludes that the newly associated service department records are not relevant under 38 C.F.R. § 3.156(c).  Reconsideration of the tinnitus claim is not warranted.  See Vigil.  

The Veteran also argues that the records establish that he had symptoms of sleep apnea during service because the records show he was reprimanded for sleeping on duty.  The document which describes his sleeping on duty is a performance report from November 1976, when assigned to the Signal Support Co. in Berlin, Germany.  The September 2008 rating decision indicated that there was no evidence of the onset of sleep apnea during service.  These records lend support to the Veteran's previous contention that he fell asleep on duty during service.  For the limited purpose of reconsideration of whether the Veteran had an inservice event, injury or disease, the Board concludes that the newly associated service personnel records are relevant and that reconsideration is warranted.  The Board concludes that the September 2008 rating decision is not final as to the sleep apnea claim.  The Veteran's CUE argument is dismissed for lack of ripeness.  See May.  The Board will address the sleep apnea claim further in the remand section below.  

III. Motions to Revise based on CUE

The Board has concluded that the September 2008 rating decision is final as to the tinnitus claim.  The Board will address the Veteran's CUE motion as a grant would render reopening moot.

The 2008 rating decision is not subject to revision on the same factual basis except by a duly constituted appellate authority or except as provided in 38 C.F.R. § 3.105.  In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the United States Court of Appeals for Veterans Claims (Court) offered a three-pronged test to determine whether CUE was present in a prior final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions in existence at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time of the prior determination; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  The Court has further stated that:

Clear and unmistakable error is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error . . . .  If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, the Court has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The Veteran has made a variety of allegations regarding CUE in the September 2008 rating decision.  The Board will address each in turn.

In the Veteran's November 2008 initial filing of CUE, he argued that the claim for tinnitus was improperly denied because the rating specialist improperly quoted the VA examination report.  The Veteran argued that the examiner indicated that the Veteran's tinnitus did not begin until after service and that the Veteran's Military Occupational Specialty (MOS) was as a material supply man.  The Veteran submitted copies of his service personnel records which show that he was a material parts specialist, which the Veteran contended was the formal name for a motor pool clerk.  The Board notes that the February 2008 VA examination report lists the Veteran's report of inservice noise exposure as work in the motor pool.  It appears that the medical opinion relied on the Veteran's reported history.  The report goes on to record the Veteran's onset of tinnitus as 1978, at least eleven and at most 23 months after separation from service in January 1977.  Similarly, the rating decision states that the Veteran had no tinnitus during service and that the condition had its onset in 1978.  The Veteran's statements made in the course of his original claim do not mention the date of onset.  The Veteran's January 2008 statement in support of his claim is that he had noise exposure working in the motor pool and in an armory.  There is no other mention of the date of onset.  

The Veteran's primary objection appears to be that because he had noise exposure during service, that he should be found to have had tinnitus during service.  He implies without stating that his tinnitus was present because he had noise exposure.  The Board finds this argument to misunderstand the statutory and regulatory criteria of service connection.  In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The record in this case provided a diagnosis of tinnitus through the February 2008 VA examination report, the Veteran's lay report of noise exposure during service, but a lack of nexus between the two.  The negative medical opinion in the VA examination report is the only medical opinion of record.  Similarly, the Veteran's reported date of onset was noticeably after separation, as mentioned.  The Veteran has repeatedly insisted in November 2008, March, May and June 2009, statements that the RO misquoted the examiner as to the date of onset.  The examination report does record onset in 1978, after discharge from service.  The RO could reasonably find that the continuity of symptomatology was broken by the delay in onset.  The RO appears to have discounted the Veteran's lay opinion that his tinnitus was related to inservice noise exposure.  The Veteran is not a medical professional nor has demonstrated medical training or expertise.  The Veteran has not related that a medical professional told him that the tinnitus was related to inservice noise exposure.  The RO appears to have found the Veteran's contentions not competent lay evidence.  Thus, the RO could reasonably find that neither continuity of symptomatology nor competent medical evidence related the disability to service.  Service connection was denied on the correct facts shown by the record at the time of the September 2008 rating decision.  The Board concludes that no clear or unmistakable error was committed by the September 2008 rating decision with regard to the tinnitus claim.  The appeal for revision of the September 2008 rating decision as to the service connection for tinnitus claim must be denied.  See 38 C.F.R. § 3.105.  The Board turns to reopening of the claim for service connection for tinnitus.

IV. New and Material Evidence

As discussed above, the Veteran's claim for service connection for tinnitus was denied in a September 2008 rating decision.  That decision is final as to the tinnitus claim.  Reconsideration is not warranted under 38 C.F.R. § 3.156(c).  A motion to revise the September 2008 rating decision has been denied.  Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran testified before the undersigned that his tinnitus began in 1976.  This evidence is new to the claims file and goes to onset of the disability during service and continuity of symptomatology since that time.  The Board finds that this evidence goes to the basis of the prior denial.  Reopening is warranted.  See 38 C.F.R. § 3.156.


V. Service Connection

The Veteran contends that he has tinnitus which has been present since service.  In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran bears a current diagnosis of tinnitus as shown by his medical records.  The Veteran is also competent to diagnosis tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (regarding lay testimony of tinnitus).  The first element of service connection is satisfied.

The Veteran reported noise exposure working in a motor pool and in an armory.  The Veteran testified before the undersigned that he began noticing tinnitus in 1976, during service.  The Veteran is competent to report the onset of his symptoms.  See Charles.  The Veteran's service treatment records do not reflect any complaints of tinnitus.  The mere absence of service treatment records showing tinnitus do not render the Veteran's reports either incompetent or incredible.  The Board finds that the second element of service connection is met.  

Finally, the Veteran testified before the undersigned that the tinnitus has been present since service.  The Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  A medical opinion regarding continuity is not required when the Veteran is competent to provide such evidence.  The February 2008 VA examination report indicates that the Veteran had tinnitus beginning in 1978, after discharge.  The Veteran has objected to this statement from almost the moment he was informed it was in the report.  The Board will resolve reasonable doubt in favor of the Veteran and find that he has credibly reported continuity of symptomatology since service.  The third element of service connection is satisfied.

In sum, the Board finds that the Veteran has tinnitus which began during service and has been continuous since that time.  Service connection is warranted.  See Hickson.  The evidence is at least in equipoise in favor of the Veteran's claim.  Consequently, the Board has applied the benefit-of-the-doubt rule, and the claim will be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VI. Withdrawn Appeal

In November 2010, the Veteran's representative submitted a VA Form 646 in which he indicated that the Veteran wanted to withdraw his claim for service connection for depression.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).  The Veteran's representative is authorized to withdraw claims on behalf of the Veteran.  

As of November 2010, the Board had not yet issued a final decision on this case, therefore the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2011).

Because the Veteran, through his representative, has clearly expressed his desire to terminate his appeal for service connection for depression, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

The appeal to revise the September 2008 rating decision denying service connection for tinnitus is denied.

The appeal to reopen the claim for service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.

The appeal for service connection for depression is dismissed.


REMAND

The Board finds that, prior to a final adjudication of the Veteran's claim for service connection for sleep apnea, further evidentiary development of this claim is necessary.  

The RO has, thus far, addressed the Veteran's claim for service connection for sleep apnea as a motion to revise based on CUE.  As a result, the RO has not addressed the claim on the merits.  Furthermore, the RO has applied the duty to assist which pertains to CUE claims, not original service connection claims.  To ensure that the Veteran is not prejudiced by the Board's action, the Board must remand for initial on the merits consideration of the additional evidence received since the September 2008 rating decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim for service connection for a sleep disorder.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


